DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 18, 2021.  Claims 1 – 10 and 12 – 16 have been amended, claim 11 has been canceled, and claim 21 has been added.   Thus, claims 1 – 10 and 12 – 21 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 10 and 12 – 21 have been considered but are moot because the arguments do not apply to any of the new references used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019215017 A1 to Goemeke (herein after “Goemeke publication").
As to claim 1,
the Goemeke publication discloses a method for controlling heavy machinery for an automatic control mode, the method comprising: 
receiving one or more signals from one or more systems of the heavy machinery, the one or more signals including values associated with the one or more systems (see ¶44 – ¶45);  
determining whether at least one of the values is outside of a threshold (see ¶46); and 
upon determining that at least one of the values is outside the threshold, disabling the automatic control mode (see ¶70 – ¶72).

As to claim 12,
claim 12 requires the same scope of limitation as claim 1.  Therefore, claim 12 is rejected for the same reason(s) as claim 1, as discussed herein above.  (See ¶78 – ¶81 of the Goemeke publication.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Goemeke publication in view of DE 102014215276 A1 to Hauler et al. (herein after "Hauler et al. publication").
As to claims 3 and 15,
the Goemeke publication discloses the invention substantially as claimed, including one or more systems including one or more positioning receivers. (See ¶78.)  
The Goemeke publication, however, fails to disclose values including a boundary generated by the one or more positioning receivers and the method further including upon determining that the heavy machinery travels outside the boundary, disabling the automatic control mode.
The Hauler et al. publication discloses determining that the driving state is outside a predetermined system boundary within which the automated driving function 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Goemeke publication where the values include a boundary generated by the one or more positioning receivers and upon determining that the heavy machinery travels outside the boundary, disabling the automatic control mode, as suggested by the Hauler et al. publication, in order to provide safe control of a motor vehicle that is controllable by an automated driving function.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Goemeke publication in view of U.S. Patent Application Publication No. 2015/0094898 A1 to Tellis et al. (herein after “Tellis et al. publication").
As to claims 4 and 16,
the Goemeke publication discloses the invention substantially as claimed,
except for 
the values including a time taken for the heavy machinery to travel between reference points on a path of the heavy machinery and the method further includes upon determining that the time taken to travel between the reference points exceeds the threshold, disabling the automatic control mode.

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Goemeke publication where the values including a time taken for the heavy machinery to travel between reference points on a path of the heavy machinery and upon determining that the time taken to travel between the reference points exceeds the threshold, disabling the automatic control mode, as suggested by the Tellis et al. publication, in order to provide safe control of a motor vehicle that is controllable by an automated driving function.

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the Goemeke publication in view of U.S. Patent Application Publication No. 2018/0283859 A1 to Williams (herein after "Williams publication").
As to claims 5 and 21,
the Goemeke publication discloses the invention substantially as claimed,
except for 
the one or more systems including one or more pitch and roll sensors of 
the heavy machinery and the values include values for pitch and roll of the heavy machinery, and the method further includes: upon determining that the pitch or roll exceed first thresholds, outputting an alert.
Pitch and roll sensors for detecting pitch and roll angle of a vehicle are old and well known, as demonstrated by the Williams publication who discloses a machine with a chassis and an object detection sensor alignment monitoring system. The monitoring system includes a second sensor module coupled to the chassis. The second sensor module measures values of chassis pitch, roll, and yaw.   The control unit generates an alert if the measured values are beyond the predefined tolerance.  (See Abstract.)  Such disclosure suggests one or more pitch and roll sensors of the heavy machinery and include values for pitch and roll of the heavy machinery, and upon determining that the pitch or roll exceed first thresholds, outputting an alert.
It would have been obvious to one having ordinary skill in the art before the time 
the invention was filed to modify and provide the Goemeke publication with one or 
more pitch and roll sensors of the heavy machinery and include values for pitch and roll of the heavy machinery, and upon determining that the pitch or roll exceed first thresholds, outputting an alert, as suggested by the Williams publication, in order to account for driving situations and environmental conditions of the vehicle.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the Goemeke publication in view of the Williams publication, and further in view of U.S. Patent Application Publication No. 2019/0000007 A1 to Schleicher et al. (herein after "Schleicher et al. publication").
claim 6,
the modified Goemeke publication discloses the invention substantially as claimed, except for 
upon determining that the pitch or roll exceed second thresholds, disabling the automatic control mode.
Determining when automatic control mode should be conducted based on pitch and roll of a vehicle exceeding a threshold is old and well known, as demonstrated by the Schleicher et al. publication who discloses system enabling logic 186 for sensing a roll angle from roll sensor 194 and determining whether machine 100 is traveling on a side hill based on the sensed angles. This can indicate whether automated steering control should be enabled. (See ¶28.)  Such disclosure suggests one or more pitch and roll sensors of the heavy machinery and include values for pitch and roll of the heavy machinery, and upon determining that the pitch or roll exceed first thresholds, outputting an alert.
It would have been obvious to one having ordinary skill in the art before the time 
the invention was filed to further modify and provide the Goemeke publication with one or more pitch and roll sensors of the heavy machinery and include values for pitch and roll of the heavy machinery, and upon determining that the pitch or roll exceed first thresholds, outputting an alert, as suggested by the Schleicher et al. publication, in order to account for driving situations and environmental conditions of the vehicle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Goemeke publication in view of U.S. Patent Application Publication No. 2018/0178834 .
As to claim 7,
the Goemeke publication discloses the invention substantially as claimed, except for 
one or more systems including a steering device of the heavy machinery, the values include a rate of change of the steering device, and upon determining that the rate of change of the steering device exceeds the threshold, disabling the automatic control mode.
The Moreillon et al. publication, however, discloses “an automatic steering deactivating controller to change a control mode from an automatic steering mode to a manual steering mode in accordance with an intervening operation resulting from a steering operation performed by a driver during the automatic steering mode.”  (See Abstract.)    During operation, the angle difference calculator 52 calculates a difference between the target steering angle  set by the target steering angle setter 51 and the steering angle  detected by the steering angle sensor 11.  When the steering angle exceeds a threshold, the ECU 28 deactivate automatic steering. (See ¶33 – ¶43.)   Such disclosure suggests one or more systems include a steering device of the heavy machinery, the values include a rate of change of the steering device, and the method further includes; upon determining that the rate of change of the steering device exceeds the threshold, disabling the automatic control mode.
The Lee et al. publication discloses that when the absolute value of the difference between the measured steering angle and the expected steering angle is 
It would have been obvious to one having ordinary skill in the art before the time 
the invention was filed to modify and provide the Goemeke publication with one or more systems that include a steering device of the heavy machinery, the values including a rate of change of the steering device, and upon determining that the rate of change of the steering device exceeds the threshold, disabling the automatic control mode, as suggested by the Moreillon et al. publication or the Lee et al. publication, in order to account for driving situations and environmental conditions of the vehicle.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the Goemeke publication in view of U.S. Patent No. 10,137,887 to Upadhyay (herein after “Upadhyay publication").
As to claim 8,
the Goemeke publication discloses the invention substantially as claimed, except for 
one or more systems including an operator seat sensor and the values include a value indicating that an operator is not in the seat, and upon determining that the operator is not in the seat, disabling the automatic mode.
The Upadhyay publication discloses determining seat occupancy information, which indicates whether a seat of a vehicle is occupied by a child or not, based on sensor signals originating from a seat belt buckle sensor of the seat and from a weight sensor in the seat.  (See Abstract.)   According to Upadhyay publication, in response to 
It would have been obvious to one having ordinary skill in the art before the time 
the invention was filed to modify and provide the Goemeke publication with one or more systems including an operator seat sensor and the values include a value indicating that an operator is not in the seat, and upon determining that the operator is not in the seat, disabling the automatic mode, as suggested by the Upadhyay publication, in order to account for driving situations and environmental conditions of the vehicle.

As to claim 9,
the Goemeke publication, as modified by the Upadhyay publication, is considered to disclose values including periodic operator input andAttorney Docket No.: 00152-2138-00000 upon determining that the operator input is not received within a predetermined amount of time, disabling the automatic control mode.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Goemeke publication in view of U.S. Patent Application Publication No. 2017/0212512 A1 to Schmid (herein after "Schmid publication").
As to claim 10,

disabling the automatic control mode including automatically stopping the heavy machinery and enabling manual control by an operator.
The Schmid publication, however, discloses that “[a] vehicle can be controlled by means of the driving assistance system in an automated emergency operating mode in which the automated driving mode is ended and the vehicle stopped, and wherein the vehicle can be controlled in a manual driving mode by manual control processes of the driver, wherein for a changeover between the automated driving mode and the manual driving mode a time (TU) is necessary for control of the vehicle to be assumed by the driver”.  (See Claim 1.)  The Schmid publication further discloses  deactivating the automated driving mode and controlling the vehicle in the manual driving mode if it has been determined that the manual control processes correspond in the current driving situation to the automated control processes determined for the current driving situation by the driving assistance system. (See Claim 1.) 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Goemeke publication so that disabling the automatic control mode includes automatically stopping the heavy machinery and enabling manual control by an operator, as suggested by the Schmid publication, in order to account for driving situations and environmental conditions of the vehicle.

Claims 2, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Goemeke publication in view of the U.S. Patent Application Publication No. 2018/0275652 A1 to Kuwahara et al. (herein after "Kuwahara et al. publication").
As to claims 2, 13, 14, 17 and 20,
the Goemeke publication discloses the invention substantially as claimed, including an automatic control mode system for heavy machinery, comprising: one or more positioning receivers of the heavy machinery. (See ¶78.)  
The Goemeke publication, however, fails to disclose -6-Application No.: 16/811,089Attorney Docket No.: 00152-2138-00000a controller configured to: monitor an accuracy provided by the positioning receivers for the automatic control mode; determine whether the accuracy is less than a threshold; and disable the automatic control mode if the accuracy is less than a threshold.
The Kuwahara et al. publication discloses autonomous driving being abruptly deactivated in the middle due to a significant decline in the detection accuracy of sensors that are essential for the autonomous driving. (See ¶7.)  Such disclosure suggests a controller configured to: monitor an accuracy provided by the positioning receivers for the automatic control mode; determine whether the accuracy is less than a threshold; and disabling the automatic control mode if the accuracy is less than a threshold.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify and provide the Goemeke publication with a controller configured to: monitor an accuracy provided by the positioning receivers for the automatic control mode; determine whether the accuracy is less than a threshold; and .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the Goemeke publication in view of the Kuwahara et al. publication, and further in view of DE 102014215276 A1 to Hauler et al. for the reason(s) discussed herein above with respect to claims 3 and 15.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the Goemeke publication in view of the Kuwahara et al. publication, and further in view of U.S. Patent Application Publication No. 2015/0094898 A1 to Tellis et al. for the reason(s) discussed herein above with respect to claims 4 and 16.

Conclusion
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 [R-07.2015]  VI. PRIOR ART 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RODNEY A BUTLER/Primary Examiner, Art Unit 3666